975 A.2d 1076 (2009)
COMMONWEALTH of Pennsylvania, c/o Office of General Counsel, Respondent
v.
JANSSEN PHARMACEUTICAL, INC., Trading as: "Janssen, LP", Petitioner.
No. 2 EM 2009.
Supreme Court of Pennsylvania.
June 30, 2009.

ORDER
PER CURIAM.
AND NOW, this 30th day of June, 2009, the Application for Leave to File Reply and the Application for Leave to File Amicus Curiae Brief filed by the Chamber of Commerce of the United States of America are GRANTED.
Furthermore, the Application for Extraordinary Relief is GRANTED. See 42 Pa.C.S. § 726. Our Prothonotary is directed to set a briefing schedule and list this matter for oral argument. The issues to be briefed are:
A. Whether 71 P.S. § 732-103 dictates that Petitioner lacks standing to seek disqualification of Bailey Perrin Bailey, LLP on the basis of alleged violations of constitutional law.
B. Whether the Attorneys Act, 71 P.S. § 732-101 et seq., authorizes the Office of General Counsel's contingent fee arrangement with Bailey Perrin Bailey, LLP.
C. Whether Bailey Perrin Bailey, LLP, should be disqualified because the General Assembly did not authorize the contingent fee arrangement between the Office of General Counsel and the law firm, such that the agreement violates Article III, § 24 and the separation of powers mandate of the Pennsylvania Constitution.
D. Whether Bailey Perrin Bailey, LLP should be disqualified because the due process guarantees of the United States and Pennsylvania Constitutions prohibit the Commonwealth from delegating the exercise of its sovereign powers to private counsel with a direct contingent financial interest in the outcome of the litigation.
Justice BAER and Justice GREENSPAN dissent.